Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, line 3, “an” should be –and—at the end of the line.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaomi publication (R1-1800783, dated January 22-26, 2018).
Xiaomi teaches the dynamic SFI where the number of indicated slots in the SFI can differ from the number of slots in the monitoring period (see entire document).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
7. (New) A terminal (Xiaomi R1-1800783 for 3GPP RAN) comprising: 
a receiving section that receives an indicator specifying an information which includes one or more values each indicating a slot format per slot (Number of slots in UL-DL switching periodicity for the DL and UL resource indication on the bottom bullet point on page 1); an 
a control section that perform a process that applies one or more slot formats respectively to one or more slots starting from a slot in which the indicator is detected, the one or more slot formats being included in the information specified by the indicator (Single-slot/Multi-slot set SFI table configuration under the second bullet point Agreement on page 1) , 
wherein a period is equal to or longer than a monitoring periodicity of the indicator, the period being indicated by the number of slots to which the slot formats included in the information are applied (Entries in the table can be of different length where examples are multiple of configured GC-PDCCH monitoring period or fraction of the configuration GC-PDCCH monitoring period under the second bullet point Agreement on page 1)  .

8. (New) The terminal according to claim 7, wherein when the monitoring periodicity is shorter than a period indicated by the number and a second indicator is received, the control section performs the process considering that the slot formats included in the information by the indicator and a second slot formats included in a second information indicated by the second indicator are the same (Entries in the table can be of different length where examples are multiple of configured GC-PDCCH monitoring period or fraction of the configuration GC-PDCCH monitoring period under the second bullet point Agreement on page 1, and in Figure 2 and Case 2 on pages 3-4  which shows more than one SFI occurs).

9. (New) The terminal according to claim 8, wherein the indicator and the second indicator are included in pieces of downlink control information respectively (SFI is provided in the DCI in section 2 Discussion on page 2).

10. (New) The terminal according to claim 7, wherein the information is received via a higher layer signaling (Higher layer signaling in section 1 Introduction, page 1).

11. (New) A radio communication method for a terminal (Xiaomi R1-1800783 for 3GPP RAN)  comprising: 
receiving an indicator specifying an information which includes one or more values each indicating a slot format per slot (Number of slots in UL-DL switching periodicity for the DL and UL resource indication on the bottom bullet point on page 1); and 
performing a process that applies one or more slot formats respectively to one or more slots starting from a slot in which the indicator is detected, the one or more slot formats being included in the information specified by the indicator (Single-slot/Multi-slot set SFI table configuration under the second bullet point Agreement on page 1), 
wherein a period is equal to or longer than a monitoring periodicity of the indicator, the period being indicated by the number of slots to which the slot formats included in the information are applied (Entries in the table can be of different length where examples are multiple of configured GC-PDCCH monitoring period or fraction of the configuration GC-PDCCH monitoring period under the second bullet point Agreement on page 1)  .

12. (New) A base station (Xiaomi R1-1800783 for 3GPP RAN)  comprising:
 a transmitting section that transmits an indicator specifying an information which includes one or more values each indicating a slot format per slot (Number of slots in UL-DL switching periodicity for the DL and UL resource indication on the bottom bullet point on page 1); and 
a control section that performs a process that applies one or more slot formats respectively to one or more slots starting from a slot in which the indicator is detected, the one or more slot formats being included in the information specified by the indicator (Single-slot/Multi-slot set SFI table configuration under the second bullet point Agreement on page 1), wherein a period is equal to or longer than a monitoring periodicity of the indicator, the period being indicated by the number of slots to which the slot formats included in the information are applied (Entries in the table can be of different length where examples are multiple of configured GC-PDCCH monitoring period or fraction of the configuration GC-PDCCH monitoring period under the second bullet point Agreement on page 1)  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        February 12, 2022